Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
Applicant’s amendments to claims 1, 2 and 12, in the reply filed on 7/18/2022 are acknowledged. 
	Claims 1-4 and 6-21 are examined on the merits.



2.	The rejections and objections not recited in this action are withdrawn.
	The rejection under 35 U.S.C. 103 is withdrawn because of the amendments of instant claims and the argument of Applicants. Particularly, instant claims exclude the known enhancer region. Therefore, there is no teaching suggesting the claimed nucleotide sequence being used as an enhancer region.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


  The instant claims are broadly drawn to a construct comprising an enhancer (SEQ ID NO: 1, 98% thereto over the whole range of the sequences, or a 250bp fragment thereof) operably linked to a heterologous constitutive promoter and a sequence to be expressed; methods of using said enhancer to increase constitutive expression of a heterologous promoter; methods of making a transgenic plant by introducing said enhancer into said plant.
The specification teaches that a heterologous promoter comprising Ubi promoter operably linked with SEQ ID NO:1 mediated strong enhancement in gene expression in leaves (specification, page 54). 
However, the specification does not describe the structure of any other species in the claimed genus except for SEQ ID NO: 1. Neither the specification nor the prior art teaches the conserved structures that are essential for enhancer activity of SEQ ID NO: 1. The only structures correlated with enhancer activity is the sequence of SEQ ID NO: 1. Not a single species differing in sequence from SEQ ID NO: 1 and having their enhancer activity is described in the specification. It is well known in the art that the promoter element essential for its function could be very small (Kim et al. 1994, Plant Molecular Biology 24: 105-117, abstract). For example, the DNA that has at least 98% sequence identity to the nucleotide sequence of SEQ ID NO: 1 could have up to 12 unmatched bases that are scattered along said nucleotide sequence. Since neither the specification nor the prior art teaches all the motifs required for promoter activity, it is not known which bases are indispensable for such promoter activity along the promoter region and which bases are not.  Therefore, in the absence of further guidance, Applicants are not in possession of claimed variants.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences falling within the scope of the claimed genus.  Applicants only describe species of SEQ ID NO: 1 as an enhancer.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for SEQ ID NO: 1, it remains unclear what features identify a member from the claimed genus.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.


Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/LI ZHENG/Primary Examiner, Art Unit 1662